DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al. (WO 2015/146708 A1) in view of Sakai (US Pub. 2003/0081320 A1) and Takemoto et al. (US Pub. 2009/0022948 A1) where US Pub. 2017/0192137 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Sakano discloses an anisotropic optical film comprising two or more anisotropic light diffusion layers where the linear transmittance varies depending on an incident light 
Sakano does not disclose the anisotropic light diffusion film further comprising an anti-glare layer with an uneven surface.
Sakai discloses an antiglare film with an internal diffusion layer composed of a transparent matrix and transparent diffusive material and exhibits anisotropic diffusion and a layer with surface irregularities (abstract and [0028]-[0029] and see Fig. 1) for use on a display device ([0002]) to achieve an antiglare effect without lowering the sharpness of the transmitted image ([0024] and [0029]). 
It would have been obvious to one of ordinary skill in the art at the effective filing of the invention that the anisotropic light diffusion film of Sakano should further include a layer with surface irregularities as taught in Sakai to achieve an antiglare effect without lowering the sharpness of the transmitted image (Sakai, [0024] and [0029]) and to 
Sakano in view of Sakai does not disclose the internal haze, surface roughness, or thickness of the layer with surface irregularities.
Takemoto disclose an anti-glare film comprising an anti-glare layer comprising a polymer and plurality of domains that forms an uneven surface which inhibits the reflection of an exterior light or dazzle and makes a display image clear or sharp (abstract). The thickness of the anti-glare layer is 0.3 to 20 microns ([0088]), the internal haze is low about 0 to 1% ([0085]), and the surface roughness, Ra, is 0.05 to 0.5 microns ([0101]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the uneven anti-glare layer taught in Takemoto with an internal haze of 0 to 1%, Ra of 0.05 to 0.5 microns, and thickness of 0.3 to 20 microns, as the layer with surface irregularities in Sakano in view of Sakai to have an anti-glare layer that inhibits reflection of exterior light and makes a display image clear or sharp, reduces washing out or whitening and makes a display image with high contrast as well as inhibiting moire ([0011]-[0013]).
Specifically regarding claim 2, Sakano in view of Sakai and Takemoto does not disclose the average value of normal direction transmission ratios as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sakano in view of Sakai and Takemoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783